Pee Cueiam,
In its opinion discharging the rules for a new trial and for judgment for the plaintiffs non obstante veredicto, the correct conclusion of the learned court below was that the defendant was entitled to binding instructions, for the reasons, (1) the contract sued upon was not the defendant’s contract and there was not sufficient evidence of its adoption of the same, (2) the bondholders’ committee in its written agreement undertook to create the defendant company, and all the circumstances repel any inference that services were performed upon the credit-of the company, and (3) the plaintiffs were employed by the bondholders’ committee before the company was created, and the pleadings should have averred *91such employment and a subsequent adoption of it by the defendant. Though the plaintiffs failed to aver any such adoption, the question of its adoption was submitted to the jury, whose finding was -that it had not been adopted by the defendant. The assignments of error are, therefore, overruled and the judgment is affirmed.